DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12,14-18,21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tam (US 2013/0050571 A1) in view of Nishimura (US 2009/0309239 A1).
 	As of Claim 1:Tam teaches a chip (208 and ¶¶0028-0029) assembly for a camera (100 and ¶¶0023), comprising: a circuit board; a chip provided to the circuit board and stacked with the circuit board; and a conductive wire having a first end electrically coupled to the circuit board and (¶¶0026-0029) a second end electrically coupled to the chip, a partial segment of the conductive wire attached to the chip (¶¶0028-0030,0033. Note that first and second portions using the first and second traces as detailed in 002. The portions are patial segments).  

However, the above-mentioned claimed features are well-known in the art as evidenced by Nishimura. In particular, Nishimura teaches a partial segment of the conductive wire attached to a side wall face of the chip (i.e., see ¶0058,0067,0072,0075,0096) as recited in present claimed invention.
In view of the above, having the chip of Tam and given the well-established teaching of Nishimura, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the teachings of Tam as taught by Nishimura, since Nishimura state that such modification would improve miniaturization and thinness are required of semiconductor devices such as semiconductor integrated circuit devices provided in the electronic devices (Nishimura ¶¶0003) .

	
 	As of Claim 2: Tam  in view of Nishimura further teaches the side wall face of the chip has a groove, and the conductive wire is embedded in the groove (i.e., see Nishimura ¶0058,0067,0072,0075,0096).
 
 	As of Claim 3: Tam  in view of Nishimura further teaches the groove is configured as a semi-cylindrical groove (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).

 	As of Claim 4: Tam  in view of Nishimura further teaches an axis direction of the semi- cylindrical groove is colinear with a thickness direction of the chip (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096)

 	As of Claim 5: Tam  in view of Nishimura further teaches the conductive wire is an injection-molded part, and the conductive wire is formed on the side wall face of the chip (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096)
 
 	As of Claim 6: Tam  in view of Nishimura further teaches the conductive wire is a printed circuit (Tam ¶¶0023).  

 	As of Claim 7: Tam  in view of Nishimura further teaches the conductive wire is a gold wire(¶¶0029).  
 	As of Claim 8: Tam  in view of Nishimura further teaches the conductive wire comprises: a first segment attached to an upper surface of the circuit board; and International Application Serial No. PCT/CN2018/116206Page 6 of 10 Preliminary Amendment Dated: June 4, 2020a second segment having a lower end coupled with the first segment, the second segment attached to the side wall face of the chip (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).

 	As of Claim 9: Tam  in view of Nishimura further teaches the first segment is perpendicular to the second segment (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).
 
 	As of Claim 10: Tam  in view of Nishimura further teaches the conductive wire further comprises: a third segment coupled with an upper end of the second segment and attached to an upper surface of the chip (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).

Nishimura further teaches the third segment is perpendicular to the second segment (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).
  
 	As of Claim 12: Tam  in view of Nishimura further teaches the third segment is parallel with the first segment (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).

 	As of Claim 14: Tam teaches in FIG. 2 a camera (100 and ¶¶0023), comprising: a circuit board having an upper surface; a chip (208 and ¶¶0028-0029) having a lower surface and a side wall face coupled to the lower surface, the lower surface of the chip is attached to the upper surface of the circuit board; and a conductive wire having a first end electrically coupled to the circuit board and a second end electrically coupled to the chip, a partial segment of the conductive wire attached to the chip (¶¶0026-0027).International Application Serial No. PCT/CN2018/116206Page 7 of 10 Preliminary Amendment Dated: June 4, 2020  
Tam does not explicitly teach “a partial segment of the conductive wire attached to a side wall face of the chip " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Nishimura. In particular, Nishimura teaches a partial segment of the conductive wire attached to a side wall face of the chip (i.e., see ¶0058,0067,0072,0075,0096) as recited in present claimed invention.
In view of the above, having the chip of Tam and given the well-established teaching of Nishimura, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the teachings of Tam as taught by Nishimura, since Nishimura state that such modification would improve miniaturization and thinness are required of semiconductor Nishimura ¶¶0003) .

 	As of Claim 15: Tam teaches FIG. 2 an electronic device, comprising: a camera (100 and ¶¶0023) comprising: a circuit board; a chip (208 and ¶¶0028-0029) provided to the circuit board and stacked with the circuit board; and a conductive wire having a first end electrically coupled to the circuit board and a second end electrically coupled to the chip (¶¶0026-0029), a partial segment of the conductive wire attached to the chip; and a housing, the camera being embedded in the housing (104 and ¶¶0023,0038).  
Tam does not explicitly teach “a partial segment of the conductive wire attached to a side wall face of the chip " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Nishimura. In particular, Nishimura teaches a partial segment of the conductive wire attached to a side wall face of the chip (i.e., see ¶0058,0067,0072,0075,0096) as recited in present claimed invention.
In view of the above, having the chip of Tam and given the well-established teaching of Nishimura, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the teachings of Tam as taught by Nishimura, since Nishimura state that such modification would improve miniaturization and thinness are required of semiconductor devices such as semiconductor integrated circuit devices provided in the electronic devices (Nishimura ¶¶0003) .

Nishimura further teaches a plurality of cameras is provided Tam (¶¶0023).  
 	As of Claim 17: Tam  in view of Nishimura further teaches the plurality of cameras is electrically coupled (Tam ¶¶0023).  
 	As of Claim 18: Tam  in view of Nishimura further teaches a flash close to the camera (Tam ¶¶0023).  
 	As of Claim 21: Tam  in view of Nishimura further teaches the circuit board has a rectangular shape, the chip has a rectangular ship, and the chip is located at middle potion of the circuit board (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096)
  
 	As of Claim 22: Tam  in view of Nishimura further teaches the chip has a surface area smaller than a surface area of the circuit board, and the chip has an edge spaced from an edge of the circuit board (Tam ¶¶0028-0030,0033 ; Nishimura ¶0058,0067,0072,0075,0096).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tam (US 2013/0050571 A1) in view of WANG (US 2019/0148429 A1;hereafter WANG).
 	As of Claim 13:Tam does not explicitly teach “the circuit board is provided with a first welding point, and the chip is provided with a second welding point; the second welding point is located in a position on the chip close to the first welding point, and the first welding point is located in a position on the circuit board close to the second welding point; the conductive wire has the first end electrically coupled with the first welding point and the second end electrically coupled with the second welding point.  " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by WANG. In particular, WANG teaches the circuit board is provided with a first welding 
In view of the above, having the chip of Tam and given the well-established teaching of WANG, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the teachings of Tam as taught by WANG, since WANG state that such modification would provide a better smoothness and evenness that substantially reduces the tilt deviation during the assembling of the camera. (WANG ¶¶0037) .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697